DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Oath/Declaration
The declaration under 37 CFR 1.132 filed is sufficient to overcome the rejection of claims 1–17 based upon an obviousness finding based upon Liu in view of Bao and Yang.  Accordingly, the previous prior art rejection based upon Liu et al. is withdrawn.
Claims 1–17 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2010/0227155 A1).  Bao teaches a method of forming a network of nanofibers and mechanically stretching and compressing the network to align a sheet of the nanofibers and enhance the network’s conductivity.  Bao abstract, ¶¶ 57, 65, 67, 78, 131.  A supporting medium (i.e., capping layer) may be disposed on one or more surface of the nanofiber network to form a composite that assists with stretching and alignment, wherein the network may be stretched up to 40%.  Id. ¶¶ 12, 56, 65, 73 134, Figs. 5–7.  A suitable supporting medium includes any material that is compatible for use with nanofibers.  Id. ¶ 99.  The stretched composite may have an electrical conductivity in excess of 5,000 S/cm.  Id. ¶ 131, Fig. 15.  The nanofibers may be functionalized through oxidation and the addition of a dopant at levels of four weight percent.  Id. ¶¶ 81, 152.  The nanofibers are carbon nanotubes with either a single wall, multiple walls, or combinations thereof.  Id. ¶ 82.
Claim(s) 3, 5, 7, 8, and 11–17 are rejected under 35 U.S.C. 103 as being unpatentable over Bao as applied to claims 1 and 4 above, and further in view of Yang (US 2016/0216818 A1).  Bao fails to teach the use of thionyl chloride or nitric acid as the oxidant or a conductivity of about 10/000 to 20,000 S/cm.  
Yang teaches a touch comprising a doped carbon nanotube material, wherein the nanotube material are doped using a strong oxidizing material, such as nitric acid or thionyl chloride.  Yang abstract, ¶ 7.  The oxidized carbon nanotubes have higher conductivity than non-oxidized nanotubes, wherein the oxidized nanotube material have a conductivity of 12,000–90,000 S/cm.   Id. abstract, ¶ 28.  The doped carbon nanotube material may be formed into a touch layer, which is protected by a layer of conductive polymer, such as poly 3,4-ethylenedioxythiophene polystyrene sulfonate (PEDOT:PSS).  Id. ¶¶ 5, 9, 32.
It would have been obvious to one of ordinary skill in the art to have used the oxidizing material of Yang to create a more conductive nanotube network in Bao.  Additionally, it would have been obvious to the ordinarily skilled artisan to have made the supporting medium of Bao out of conductive polymer, such as poly 3,4-ethylenedioxythiophene polystyrene sulfonate (PEDOT:PSS) to further enhance the conductivity of the stretched nanotube composite.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786